DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action considers claims 1-4 in in “Claims - 04/25/2022” pending for prosecution.  
Response to Arguments
Applicant’s arguments, in “Remarks - 06/21/2022 - Applicant Arguments/Remarks Made in an Amendment”, with respect to the rejection(s) of claim 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made (see detailed rejection below).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (130; Fig 6C; [00934]) = (element 130; Figure No. 6C; Paragraph No. [0034]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over LEE; Doo Hwan et al., (US 20140182896 A1; hereinafter Lee) in view of SCHULZ; Nicola et al. (US 20130221504 A1; hereinafter Schulz).
1. Lee teaches a method of forming a multiple layer, hybrid interposer structure (200), the method comprising (see the entire document: Figs 6A-6F; [0091+], specifically, as cited below):

    PNG
    media_image1.png
    297
    651
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    310
    645
    media_image2.png
    Greyscale

Lee Figures 6D,6E 

forming a plurality of first openings (V3, at least two; Fig 6B; [0092]) through a substrate (substrate,140), (see below for “the substrate comprising a heat spreading material”); 
forming a first metal material (141/142; Fig 6A-66B; [0092]) within the plurality of first openings (V3) and on top and bottom surfaces (top/bottom) of the substrate; 
patterning (construed from circuit pattern; see below examiner’s notes) the first metal material (141) on the top and bottom surfaces (top/bottom) of the substrate; 
forming a dielectric layer (130/150; Fig 6C; [0094]) over the patterned first metal material (141/142) on the top and bottom surfaces (top/bottom) of the substrate; 
forming a plurality of second openings (VH; Fig 6D; [0097]) within the dielectric layer (130/150) to expose portions of the patterned first metal material (141/142) on the top and bottom surfaces of the substrate; 
filling the plurality of second openings (V2/V5) with a second metal material, in contact with the exposed portions of the patterned first metal material (141/142); 
forming a third metal material (131/151) on the top and bottom surfaces of the substrate, the third metal material in contact with the second metal material (V2/V5) and the dielectric layer (130/150); and 
patterning the third metal material (construed from circuit pattern 131/151 and see examiner’s note below).
The examiner like to note that ([0093]) suggests a sequence of a process of forming the first circuit pattern 141, the second circuit pattern 142, and the third via V3 and a process of positioning the electronic component 110 in the cavity 145 may be appropriately selected as needed. Therefore, it would be obvious to fill-up the conducting materials and patterning those as claimed. Moreover, MPEP 2112.02.I guides that “when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)”. In view of as the device structure taught by Liu is the same as claimed, a prima facie case under 35 U.S.C. 102 /103  was made for filling, patterning.
While, Lee teaches substrate 140 material is insulation, Lee does not expressly disclose the substrate comprising a heat spreading material.
However, in the analogous art, Schulz teaches a semiconductor module and to a method of manufacturing a semiconductor module (Fig 1; [0002]) with ultrasonic interface, wherein (Fig 1; [0052]) disclose the semiconductor device 14 can further be arranged on a substrate 24, or wafer, respectively, which can be formed of a ceramic insulator, such as an aluminium nitride ceramic insulator. In effect, Schulz recognizes that insulation material and ceramic insulator material, such as an aluminium nitride are functional equivalents.
According to MPEP § 2144.06.II, "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the process step of Lee by substituting one functionally equivalent substrate material such as Insulation with Schulz AlN ceramic material. This substrate material AlN Ceramic is the same material claimed. Thus, inter alia, the limitation “the substrate comprising a heat spreading material” is not patentable over modified Lee (by Schulz).
2. The combination of (Lee and Schulz) as applied to the method of claim 1, further teaches; wherein the substrate comprises a ceramic material (Schulz [0052]).
3. The combination of (Lee and Schulz) as applied to the method of claim 2, is silent on wherein the ceramic material comprises aluminum nitride (AlN) (Schulz [0052]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over LEE; Doo Hwan et al., (US 20140182896 A1; hereinafter Lee) in view of SCHULZ; Nicola et al. (US 20130221504 A1; hereinafter Schulz) in further view of Odnoblyudov; Vladimir et al. (US 20190181121 A1, of record; hereinafter Odnoblyudov).
4. While the combination of (Lee and Schulz) as applied to method of claim 1, teaches, wherein filling the plurality of second openings with the second metal material comprises: 
depositing the second metal material in the plurality of second openings (Lee VH) and over the dielectric layer (Lee 130/150), but the combination does not expressly disclose performing chemical mechanical polishing (CMP) of the second metal material down to the dielectric layer.
However, in the analogous art, Odnoblyudov teaches an interposer includes a polycrystalline ceramic core disposed between a first surface and a second surface of the interposer ([0001]), wherein (Fig 1; [0027]) the core 110 can be a polycrystalline ceramic material such as polycrystalline aluminum nitride (AlN), further teaches the bonding layer 120 can be formed by a deposition of a thick (e.g., 4 μm thick) layer followed by a chemical mechanical polishing (CMP) process to thin to approximately 1.5 μm in thickness. The CMP process provides a substantially planar surface free of voids, particles, or other features.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to contemplate Odnoblyudov’s CMP process for the combination of (Lee and Schulz)’s  second metal material (V2/V5) such that the combination of (Lee, Schulz and Odnoblyudov)’s method, thereby, will have a process step for chemical mechanical polishing (CMP) of the second metal material down to the dielectric layer, for at least, the CMP process provides a substantially planar surface free of voids, particles, or other features characterized by desired reliability (Odnoblyudov [0063]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
August 5, 2022